
	
		II
		Calendar No. 11
		111th CONGRESS
		1st Session
		S. 33
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Ensign introduced
			 the following bill; which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 with respect
		  to the proper tax treatment of certain indebtedness discharged in 2009 or 2010,
		  and for other purposes.
	
	
		1.Proper tax treatment of
			 certain financial indebtedness discharged in 2009 or 2010
			(a)In
			 generalSection 108(a)(1) of the Internal Revenue Code of 1986
			 (relating to exclusion from gross income) is amended by striking
			 or at the end of subparagraph (D), by striking the period at the
			 end of subparagraph (E) and inserting , or and by adding at the
			 end the following new subparagraph:
				
					(F)the indebtedness
				discharged is applicable financial indebtedness which is discharged after
				December 31, 2008, and before January 1,
				2011.
					.
			(b)Applicable
			 financial indebtednessSection 108 of such Code is amended by
			 adding at the end the following new subsection:
				
					(i)Definitions and
				rules relating to applicable financial indebtednessFor purposes
				of subsection (a)(1)(F)—
						(1)Applicable
				financial indebtednessThe term applicable financial
				indebtedness means indebtedness—
							(A)which was
				originally issued by a corporation, or by a partnership engaged in a trade or
				business (other than a trade or business of trading in stocks or securities for
				the partnership’s own account), and
							(B)which is—
								(i)indebtedness
				originally issued or syndicated by a financial institution (as defined in
				section 582(c)(2) without regard to subparagraph (C) thereof) or a depository
				institution holding company (as defined in section 3(w)(1) of the Federal
				Deposit Insurance Act (12 U.S.C. 1813(w)(1)),
								(ii)indebtedness
				which—
									(I)constitutes a
				security within the meaning of the Securities Act of 1933, and
									(II)was originally
				issued pursuant to a registration statement that was declared effective under
				such Act or pursuant to an exemption from, or in a transaction not subject to,
				the registration requirements of such Act, or
									(iii)indebtedness
				that is traded on an established market (within the meaning of section
				1273(b)(3)).
								(2)Applicable
				dischargesSubsection (a)(1)(F) shall only apply to a discharge
				of applicable financial indebtedness if such discharge is by reason of—
							(A)the acquisition
				of the indebtedness by the issuer of the indebtedness,
							(B)the acquisition
				of the indebtedness of the issuer by a person related, or who becomes related,
				to the issuer of the indebtedness from a person who is not related to the
				issuer, or
							(C)the significant
				modification of the indebtedness (within the meaning of section 1001).
							For
				purposes of subparagraph (B), the determination of whether a person is related
				to another person shall be made in the same manner as under subsection
				(e)(4)..
			(c)Coordination of
			 exclusionsSection 108(a)(2) of such Code is amended—
				(1)by striking
			 and (E) in subparagraph (A) and inserting (E), and
			 (F), and
				(2)by adding at the
			 end the following new subparagraph:
					
						(D)Financial
				indebtedness exclusion takes precedence over insolvency exclusion unless
				elected otherwiseParagraph (1)(B) shall not apply to a discharge
				to which paragraph (1)(F) applies unless the taxpayer elects to apply paragraph
				(1)(B) in lieu of paragraph
				(1)(F).
						.
				(d)Earnings and
			 profitsSection 312(l) of such Code is amended by adding at the
			 end the following new paragraph:
				
					(3)Discharge of
				certain financial indebtednessThe earnings and profits of a
				corporation shall not include income from a discharge of indebtedness to which
				section 108(a)(1)(F)
				applies.
					.
			(e)Other special
			 rules
				(1)Treatment as
			 market discount bondFor purposes of the Internal Revenue Code of
			 1986, any indebtedness acquired in a transaction described in section
			 108(i)(2)(B) of such Code (as added by subsection (b)), or received pursuant to
			 an exchange arising from a transaction described in section 108(i)(2)(C) of
			 such Code (as so added), shall be treated as a market discount bond (within the
			 meaning of section 1278(a)(1) of such Code) having market discount equal to the
			 amount (if any) which, but for section 108(a)(1)(F) of such Code (as added by
			 subsection (a)), would have been includible in gross income by reason of the
			 discharge of such indebtedness in any such transaction.
				(2)Acquisitions by
			 foreign personsAny interest (or original issue discount) paid or
			 accrued after December 31, 2008, and before January 1, 2011, on indebtedness
			 which is described in section 108(a)(1)(F) of such Code by reason of the
			 acquisition of such indebtedness by a foreign person or by a partnership (or
			 other pass-through entity) in which a foreign person is a partner (or other
			 profits or capital owner) shall not be subject to sections 871(h)(3),
			 881(c)(3)(B) or 881(c)(3)(C) of such Code.
				
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
